Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 1 and 10 is objected to because of the following informalities:  The amended text of claim 1 includes “on which the the resin mixture is applied to create a saturated glass grid”.  The amendment appears to add two “the”s to the claim.  Appropriate correction is required.
Claim 10 recites “carrying out submicron emission of the plurality of multiwalled carbon nanotubes, the plurality of multiwalled carbon nanotubes receiving ultrasonic treatment” twice. The second recitation should be removed.
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Renumbering of claims to fix duplicates is not technically permitted.  The renumbered claims should be canceled and re-added using the next available claims number.  In the present 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6 and 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now recites the stability limitation with respect to the composite material itself rather than the carbon nanotube material.  Applicant states in the as-filed specification the stability of the carbon nanotube material is improved by using the system and process of the invention rather than the composite material.  In other words, it appears the stability is of the aggregate carbon nanotube material in the composite rather than the stability of the composite itself.  Applicant does not address what the stability of the composite involves or how the nanotubes now increase stability of the composite as recited rather than themselves.  As such, 
Claims 2, 5 and 6 are rejected based on dependency to Claim 1.
Claim 10 recites carrying out submicron emission on the multiwalled carbon nanotubes and also the multiwalled carbon nanotubes receiving ultrasonic treatment.  The as-filed specification in Figure 3 (submicron) and Figure 4 (ultrasonic treatment) suggests Applicant had these treatment steps separately and does not envision them used together to arrive at the claimed method of Claim 10.  Therefore, one of ordinary skill in the art is not reasonably suggested Applicant had in their possession the method of Claim 10 which includes these steps used together and also with respect to the other methods steps originally in the claim.
Claims 11-16 are rejected based on their dependency to Claim 10.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  .

While there is a strong presumption that an adequate written description of the claimed invention is present when the application is filed (MPEP 2163(I)(A)), the issue of lack of adequate written description may arise even for an original claim when as aspect of the claimed 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).

Claim 10 recites a generic binder and an additional resin in the method of making the composite material. Applicant’s as-filed specification only refers to the phenolic binder and does nor reasonably suggest the use of any binder of any type.  There are no examples of additional binders or any other kind of disclosure that would suggest that Applicant had in their possession at the time of filing the concept of any binder in the method of Claim 10. Similarly, Applicant only suggests resins which include a phenolic binder via Claim 1.  There are no examples of other resins that could be mixed with the phenolic binder as recited in Claim 10 and there is no indication what kind of additional resins would suffice for this resin.  As such, there is no indication that Applicant had in their possession at the time the invention was filed any resin outside of a phenolic binder.
Claims 11-15 are rejected via their dependence to Claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement because the specification, while being enabled for phenolic binders as the resin component does not reasonably provide enablement for any binder and any additional resin. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir. 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the scope or breadth of the claims;
3) the state of the prior art;
4) the predictability or unpredictability of the art;

6) the presence or absence of working examples;
7) the amount of direction or guidance presented and;
8) the quantity of experimentation necessary.
            The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
            
            Nature of the Invention:  The nature of Claims 10-15 is a method of making a composite material using a binder, carbon nanotubes and an additional resin. 

Scope or breadth of the claims: Claims 10-15 recite a method of making a composite material using a binder, carbon nanotubes and an additional resin.
            However, the instant specification and claim set as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of what binders other than phenolic resin are suitable and the there is no indication of any kind of what additional resins may be used in the invention as filed.

            State of the prior art:  The prior art with regards to composite materials with carbon nanotubes is immense.  Thus, there is no apparent definition or direction provided by the art as to what constitutes suitable binder other than phenolic and no indication of what constitutes an additional resin as recited by these claims. This factor weighs strongly in finding a lack scope of enablement. 
Predictability or unpredictability of the art: the field of chemistry is an unpredictable art.  As Applicant provides no guidance as to what constitutes a non-phenolic binder (a binder) and additional resin, a skilled artisan has no idea where to start in making and using method when not using a phenolic binder and also what additional resins can be used.  This leads to unpredictability in performing the method of Claims 10-15.  This factor weighs strongly in finding a lack scope of enablement. 
            Relative skill of those skilled in the art: In view of the discussion of the state and complexity of the prior art, and the scope of the claims, which are drawn to composite materials of binders, carbon nanotubes, and additional resins, the level of skill in the art is high. This factor weighs strongly in finding a lack scope of enablement. 
            Presence or absence of working examples: No working examples are presented disclosing supporting materials to guide the skilled artisan in ascertaining would be suitable non-phenolic binders.  No examples use additional resins along with even a phenolic binder. This factor weighs strongly in finding a lack scope of enablement. 
            Amount of direction or guidance presented: No direction or guidance for what constitutes non-phenolic binders and is silent on additional resins. Thus, a skilled artisan has no guidance any binder outside of phenolic resins and any additional resin. This factor weighs strongly in finding a lack scope of enablement.
            Quantity of experimentation necessary: In view of the number of factors discussed above, and further in view of the high degree of variability for each single factor that must be taken into account in order to provide an accurate means for producing the full scope of the method of making composite materials of Claims 10-15, the state of the art with regard to producing to these polymeric compositions in general is fairly complex and sufficiently 
Claims 11-15 are rejected based on their dependency to Claim 10.

Claims 1, 2, 5, 6 and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir. 1988) as to undue experimentation.  The factors include:
1) the nature of the invention;
2) the scope or breadth of the claims;
3) the state of the prior art;
4) the predictability or unpredictability of the art;
5) the relative skill of those skilled in the art;
6) the presence or absence of working examples;
7) the amount of direction or guidance presented and;
8) the quantity of experimentation necessary.

	
	Nature of the Invention:  The nature of the invention of Claims 1, 2, 5, 6 are a composite material having a phenolic binder, a plurality of carbon nanotubes mixed in the binder, a glass fabric configured to receive the resin mixture; wherein the plurality of multiwalled carbon nanotubes increase the stability of the composite material.  Additionally, in Claim 5, the plurality of carbon nanotubes are treated through sub-micron emission.  Claims 7-9 relate to a system for improving aggregate stability using submicron emission of carbon nanotubes and a method of measuring the dispersion of a water suspension of carbon nanotubes. Claims 10-16 recite a method of making a composite material with aggregate stability of carbon nanotubes comprising carrying out submicron emission of a plurality of carbon nanotubes and dispersion analysis.

Scope or breadth of the claims:  Claims 1, 2, 5, 6 recite a composite material made from a resin mixture of phenolic binder and carbon nanotubes which are reasonably suggested to be impregnated on a glass fabric. Claims 7-9 relate to a method of improving aggregate stability using submicron emission of carbon nanotubes and a method of measuring the dispersion of a water suspension of carbon nanotubes. Claims 10-16 recite a method of making a composite material with aggregate stability of carbon nanotubes comprising carrying out submicron emission of a plurality of carbon nanotubes and dispersion analysis.
	However, the instant specification and claim set as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of what constitutes multiwalled 

	State of the prior art:  The prior art with regards to composite materials using carbon nanotubes, phenolic binder resins and glass mats is immense.  Thus, there is no apparent definition or direction provided by the art as to what constitutes aggregate stability as claimed or how to treat carbon nanotubes with submicron emission to arrive at whatever Applicant intends to be “aggregate stability” as recited by these claims. There is no indication what constitutes an improvement to aggregate stability as there is no underline baseline aggregate stability to work from. There is also no indication of how the plurality of multiwalled carbon nanotubes increase the stability of the composite material (at any loading) rather than certain mechanical properties of the material.  This factor weighs strongly in finding a lack scope of enablement. 
	Predictability or unpredictability of the art: the field of chemistry and composite manufacturing is an unpredictable art.  As Applicant provides little to no guidance as to what constitutes aggregate stability and Applicant provides no guidance as to how to perform submicron emission to arrive at the recited aggregate stability, a skilled artisan has no idea where to start in making and using the composite material of Claims 1, 2, 5, 6 and in particular Claims 1 and 5 nor how to improve upon aggregate stability using submicron emission in Claims 7 and Claim 10.  Nor is there any indication of how the plurality of multiwalled carbon nanotubes 
What is the appropriate level of aggregate stability required to meet the limitation aggregate stability.  What is considered improved aggregate stability when the only indication as to how to accomplish said improvement is via Claim 7’s method which only relates to a distribution of supposedly different treatments of a water suspension of carbon nanotubes?  There is no feedback in the method to address how to accomplish the improvement step.  The method does not even recite anything related to measuring aggregate stability.  There is no indication as to how much surface active substance should even be used in the as-filed specification or any indication of additional surface active substances that could be used as alternatives to the DTAB recited by the instant claims. How does submicron emission work to arrive at the level of aggregate stability required by the above claims?  One of ordinary skill in the art is reasonably suggest that submicron emission involved hitting the carbon nanotubes with light.  Would just exposing them to ambient light in the room such as from the outside sunlight coming to the room or the ambient room lighting systems be enough to arrive at aggregate stability? This appears to be an unreasonable interpretation of submicron emission but there does not appear to be any evidence to suggest the recitation does not encompass such exposure.  
For instance, Konstantinos (“Optimization of Sonication Parameters for Homogeneous Surfactant-Assisted Dispersion of Multiwalled Carbon Nanotubes in Aqueous Solutions”) teaches dispersed multiwall carbon nanotube dispersions in aqueous surfactant solutions which are analyzed by laser mode diffraction.  (Abstract, Title and Section 2.1). The surface active agent is sodium dodecyl benzene sulfonic acid (SDBS) (Section 2.1 Materials) which anticipates the surface active agent of Claim 7.  The agent must be configured to lower the surface tension 
	Konstantinos does not specifically teach a plurality of carbon nanotubes treated through submicron emission of the plurality of carbon nanotubes.  However, as the specification is silent on how this submicron emission treatment is performed and visible light comprises submicron wavelength (i.e. it is submicron emission of something whether from an artificial (room lights) or natural (sunlight) source), is one of ordinary skill in the art is reasonably suggested the multi-walled carbon nanotubes of the Konstantinos must have been treated by submicron emission at some time during the experiments of Kostantinos including, but not limited to, the ultrasonic of the aqueous solutions or the making of the aqueous solutions because the specification does not give any indication as to what is encompasses or how to perform submicron emission. 
The lack of disclosure as to what aggregate stability levels work and what do not, along with lack of what constitutes stability of the composite using in the plurality of carbon nanotubes coupled with the lack of disclosure as to what is required for submicron emission treatment of 
	Relative skill of those skilled in the art: In view of the discussion of the state and complexity of the prior art, and the scope of the claims, which are drawn to a composite material having aggregate stability, stability of the composite by virtue of the carbon nanotubes the level of skill in the art is high. This factor weighs strongly in finding a lack scope of enablement. 
	Presence or absence of working examples: In ¶[0025] Applicant refers to an SEM image (701) and a TEM image (801) a dispersion curve of water suspensions of carbon nanotubes (CNM) with DTAB (a surfactant).  These may or may not have been treated with submicron emission as the as-filed specification is unclear as to anything regarding submicron emission.  Every example also appears to have undergone ultrasonic treatment which is only claimed in Claim 11, a dependent claim.  A person of ordinary skill in the art does not appear to be able to determine if the submicron emission treatment and/or surfactant treatment has any substantial effect on the “aggregate stability” because ultrasonic treatment is already known to decrease the particle size (See Krause below) (if this is what is intended to encompass aggregate stability though not claimed).  A person of ordinary skill in the art can even question if the laser diffractometer, used to create the dispersion curves, constitutes treatment with submicron emission as the laser light would be considered to have wavelengths in the submicron range.  Applicant states the images show the DTAB treated material contains submicron fractions of about 90%.  There is no indication as to how much DTAB is even used.  However, there is no indication that this level of submicron fraction is what is intended to be required to achieve over time (emphasis added) and there is no indication that Applicant has even considered a time aspect to the particle size distributions.  In other words, stability implies the size stays the same over a certain period of time but there is no way to determine how that is accomplished or even what particle sizes are required to be considered “stable”.
	There is no information or demonstration in the as-filed specification that address what submicron emission treatment entails. No wavelengths are disclosed.  No intensities of the treatment or duration of treatments are disclosed in the as-filed specification. There is also no 
 	This factor weighs strongly in finding a lack scope of enablement. 
	Amount of direction or guidance presented: Applicant has provided no information disclosure statements to suggest such concepts or treatments may be known in the art individually previously as to direct one of ordinary skill in the art as how to apply submicron emission to arrive at aggregate stability. Limited direction or guidance for what constitutes aggregate stability exists in the as-filed specification.  There is no disclosure in the as-filed specification as to what submicron emission treatment involves such as times of exposure, frequency (or wavelengths) of exposure or even mediums for the carbon nanotubes to be treated via submicron exposure (such as in aqueous medium or non-polar solvents or completely dried in air).  No information is given on the level of DTAB used or even alternatives to DTAB.  Thus, a skilled artisan has no guidance as to what constitutes or how to assess the appropriate level of aggregate stability of the carbon nanotubes in the composite material in particular when attempting to use submicron emission for the purposes of providing aggregate stability and by extension, trying to improve it.  Further Claim 11 recite ultrasonic treatment of the nanotube but the specification is silent on any conditions for this treatment.  Both Krause and Konstantinos establish that different ultrasonic treatment conditions give different distributions (found in the experimental sections of each).  There is also no indication of how the plurality of multiwalled carbon nanotubes increase the stability of the composite material (at any loading) rather than certain mechanical properties of the material.  This factor weighs strongly in finding a lack scope of enablement.
Quantity of experimentation necessary: In view of the number of factors discussed above, and further in view of the high degree of variability for each single factor that must be taken into account in order to provide an accurate means for producing the full scope of the claimed composite material in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually producing with the requisite aggregate stability as claimed and in addition providing the requisite level of aggregate stability and/or improving aggregate stability via treatment with submicron emission of the method of Claims 10-16 which touches on both the above subject matter in the absence of detailed guidance to this effect. There is also no indication of how the plurality of multiwalled carbon nanotubes increase the stability of the composite material (at any loading) rather than certain mechanical properties of the material.  This factor weighs strongly in finding a lack scope of enablement.
	Claims 2, 5, 6, 8-9 and 11-16 are rejected based on their dependency to Claim 1, 7 or 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 8-9 and 11-15 are rejected based on their dependency to Claim 7 or 10.
	Claim 10 recites “a finished resin” but there is no indication as to how this finished resin is produced or what it is which presents an antecedent basis lack of definiteness.  It appears the proceeding resin should be recited as a finished resin unless Applicant intends two different resins to be present.  Note also, comparing Claim 10 to Claim 1, the resin of Claim 1 requires 2 components (phenolic binder and carbon nanotubes) and appears to be the product of Claim 10 (although not in dependent form).  Claim 10’s resin is a binder, carbon nanotubes and another resins (three components).  It is entirely unclear what this additional non-phenolic binder is and also what additional resin would be required as there are no other resins other than phenolic disclosed by the specification.  Claims 11-15 are rejected based on their dependency to Claim 10.

	Note that amendment to the above rejected claims to overcome the §112 rejections of record may necessitated new grounds of rejection under §102 and/or §103.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 recites double walled carbon nanotubes while Claim 7 from which it depends recites multiwalled carbon nanotubes.  Applicant’s specification in Figure 2 (201) (with three walls) combined with disclosure of single, double and multiwalled carbon nanotubes reasonably suggests to one of ordinary skill in the art that double walled carbon nanotubes are separate and distinct from multi-walled carbon nanotubes and not some kind of species of multiwalled carbon nanotubes even though double and multi-walled carbon nanotubes contain multiple walls of nanontubes.  As such, Claim 8 does not include all the limitations of the claims from which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
	Applicant’s claim amendments and remarks filed January 4, 2021 have been fully considered but are not sufficient to move the application to allowance.

	Applicant remarks have not addressed the multiple §112 rejections of record and the amendments have not clearly overcome them.  Applicant amendments have necessitated various new ground of rejections as listed below:
Claim objection for Claims 1 and 10.
§112 (a) new matter for Claim 1, 2, 5, 6 and 10-16.
§112 4th for Claim 8.

The various §112 rejections of record previously made are maintained and updated as necessitated by Applicant amendments.  The §112 2nd of Claims 1-15 previously made over the term aggregate stability has been remade to include Claim 7-16 based on the new numbering and also the removal the term aggregate stability from Claims 1, 2, 5 and 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher M Rodd/Primary Examiner, Art Unit 1766